Title: From George Washington to John Mitchell, 8 April 1780
From: Washington, George
To: Mitchell, John


          
            Dr Sir,
            Morris-town April 8th 1780.
          
          Your letter of the 4th did not reach this place till late last Night—some particular engagements this morning prevented my attending to the contts of it & when I come to enquire for the Express in the afternoon behold! he was gone—the Gentn in the Office viewing him in the light of a common Express asking as usual for Phila. dispatches of wch there were none ready dismissed him—this is the cause of his returning without my answer.
          
          From your description of the two Chariots I prefer that wch is in the hands of Mr Brinkhurst on acct of the size although it will take longer time to finish it—I shall thank you therefore for engaging it for me—for requesting dispatch—& when convenient for yr attending a little to the execution—The painting I hope will be well done, & in a tastety stile with respect to color (in wch I have no particular choice)—Though I prefer a plain Chariot it may not be amiss to Ornament the Mouldings with a light airy gilding—this will add little to the expence & much to the appearance—The Harness I would have stout & strong, at the same time neatly made—ornamented & of good leather.
          By the last Post I wrote to Mr Lund Washington respecting Specie but the workman will meet with no disappointment, although there should be a little delay in my receiving it from home—The pocket money wch Mrs Washington has, & some I can borrow here, added to what you are kind enough to offer will enable me to pay the full sum at any hour even if I should not receive the needful from home by the time the Chariot is ready for delivery.
          The Several Articles from Don Juan came safe. the Mop—Jug—& Jarrs are, it seems, left somewhere on the road. If it is for an Earthern—or Queens ware bowl the 180 Dollars is asked, I shall decline the purchase for I think it is high time to check such extravagance. I am—Dr Sir—Yr Most Obedt Servt
          
            G. W——n
          
        